




Exhibit 10.1


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of the 29th day of January, 2014 (the “Effective Date”), by and between WOODLAND
SHOPPING CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
(“Woodland”), and T-C INTERNATIONAL PLAZA INVESTOR LP LLC, a Delaware limited
liability company (“Investor”).
A.    On the Effective Date, Woodland owned a forty-nine and ninety-hundredths
percent (49.90%) partnership interest (consisting of a one-quarter of one
percent (.25%) interest as a general partner and a forty-nine and sixty-five
hundredths percent (49.65%) interest as a limited partner) in Tampa Westshore
Associates Limited Partnership, a Delaware limited partnership (“Tampa
Westshore”), and on the Effective Date, immediately prior to the execution of
this Agreement, Woodland’s one-quarter of one percent (.25%) general partner
interest was converted into a limited partner interest, such that Woodland holds
a forty-nine and ninety-hundredths percent (49.90%) partnership interest in
Tampa Westshore as a limited partner.
B.    On the Effective Date, International Plaza Holding Company LLC, a Delaware
limited liability company (“IPHC”) owned a fifty and one tenth percent (50.1%)
partnership interest in Tampa Westshore as a general partner (the “Original IPHC
Partnership Interest”).
C.    Tampa Westshore holds (i) the tenant’s leasehold interest in that certain
Shopping Center Lease, dated September 10, 1998, by and between Hillsborough
County Aviation Authority, a public body corporate existing under the laws of
the State of Florida (“Ground Lessor”), and Tampa Westshore, as amended by First
Amendment to Shopping Center Lease, dated June 1, 2001, by and between Ground
Lessor and Tampa Westshore, and as further amended by Second Amendment to
Shopping Center Lease, dated November 3, 2011, by and between Ground Lessor and
Tampa Westshore (collectively, the “Shopping Center Lease”), on which Tampa
Westshore has constructed that certain retail shopping center known as
“International Plaza” (the “Shopping Center”), as more particularly described on
Exhibit A (the “Shopping Center Land”), and (ii) the tenant’s leasehold interest
in that certain Lease, dated June 14, 2001, by and between Ground Lessor and
Concorde Companies, a Florida general partnership (“Concorde”), and recorded
with the Clerk of the Circuit Court of Hillsborough County, Florida (the “Public
Records”) in Book 10,942, Page 0686, as amended by First Amendment to Lease,
dated April 5, 2007, by and between Ground Lessor and Concorde, and recorded in
the Public Records in Book 17,689, Page 1891, as assigned by Concorde to IP Land
Associates, LLC, a Delaware limited liability company (“IP”), by Ground Lease
Assignment, dated April 20, 2007, and recorded in the Public Records in Book
17,692, Page 1077, as assigned by IP to Tampa Westshore by Ground Lease
Assignment, dated January 8, 2008, and recorded in the Public Records in Book
18,386, Page 16 (collectively, the “Parcel E Lease”), covering that certain
parcel of land adjacent to the property on which the Shopping Center is
constructed, known as “Parcel E”, as more particularly described on Exhibit B
(“Parcel E Land”; the Parcel E Land and the Shopping Center Land, being referred
to herein collectively, as the “Land”).
D.    On the Effective Date, pursuant to and in accordance with this Agreement,
Woodland shall sell a forty-eight and nine tenth percent (48.9%) limited partner
interest in Tampa Westshore (the “Partnership Interest”) to Investor, and
Woodland shall retain a one percent (1%) limited partner interest in Tampa
Westshore. On the Effective Date, pursuant to and in accordance with that
certain Purchase and Sale Agreement, dated as of the Effective Date (the
“Purchase Agreement”), by and between IPHC and T-C International Plaza Investor
GP LLC, a Delaware limited liability company (“T-C Investor GP”), and
simultaneously herewith, IPHC shall sell to T-C International Plaza Investor GP
LLC a one percent (1%)




--------------------------------------------------------------------------------




partnership interest in Tampa Westshore as a general partner (which partnership
interest is a portion of the Original IPHC Partnership Interest) (the “Investor
Purchased Partnership Interest”). IPHC shall, as a result thereof, own a
forty-nine and one tenth percent (49.1%) partnership interest as a general
partner in Tampa Westshore.
E.    Woodland, IPHC, Investor and T-C Investor GP desire to, immediately
following the consummation of the transactions described above, amend and
restate the Second Amended and Restated Agreement of Limited Partnership of
Tampa Westshore by entering into a Third Amended and Restated Agreement of
Limited Partnership of Tampa Westshore in such form as shall be mutually agreed
upon between and among the parties (the “Tampa Westshore Agreement”) in
accordance with and subject to the terms and conditions set forth in this
Agreement and the Purchase Agreement.
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
PURCHASE AND SALE.



1.1Sale by Woodland. At the closing of the transaction contemplated by this
Agreement (the “Closing”), which shall occur on the Effective Date, upon and
subject to the terms of this Agreement, Woodland shall sell and assign to
Investor the Partnership Interest and all rights and obligations relating to the
Partnership Interest, for a purchase price (the “Purchase Price”) of Two Hundred
Ninety-Seven Million Sixty-Seven Thousand Five Hundred and No/100 Dollars
($297,067,500.00). The parties acknowledge that the outstanding principal amount
under the Existing Loan (defined below) is Three Hundred Twenty-Five Million and
No/100 Dollars ($325,000,000.00), and that Investor will be allocated a prorata
portion of such debt as provided pursuant to the Code (defined below) and
determined in accordance with its percentage interest in Tampa Westshore. As
used herein, the “Property” shall mean the following property:


(a)Tampa Westshore’s leasehold interest under the Shopping Center Lease and the
Parcel E Lease (collectively, the “Leasehold Interest”);


(b)Tampa Westshore’s right, title and interest in and to all buildings,
structures, improvements, fixtures, machinery, equipment and furnishings located
on the Land (collectively, the “Improvements”; the Leasehold Interest and the
Improvements are collectively referred to as the “Real Property”);


(c)Tampa Westshore’s right, title and interest in, to and under all leases
(other than the Shopping Center Lease and the Parcel E Lease), occupancy
agreements and license agreements affecting the Real Property or any part
thereof, entered into by or on behalf of Tampa Westshore as of the Effective
Date, all modifications and amendments therefor, and all guarantees thereof
identified in the rent roll attached hereto as Schedule 1.1(c) (the “Rent Roll”)
and the schedule of lease documents set forth in Schedule 1.1(c-1) (each such
lease, occupancy agreement and license agreement, including any applicable
amendment, modification and guaranty, a “Lease” and collectively, the “Leases”);


(d)Tampa Westshore’s right, title and interest in and to all furniture,
furnishings, fixtures, equipment and other tangible personal property, if any,
owned by Tampa Westshore, located in or on the Real Property and used solely in
connection therewith (the “Tangible Personal Property”);






--------------------------------------------------------------------------------




(e)Tampa Westshore’s right, title and interest in, to and under all maintenance,
service, and other like contracts and agreements with respect to the ownership
and operation of the Real Property or any portion thereof identified on Schedule
1.1(e) (the “Service Contracts”), except as expressly set forth to the contrary
in this Agreement;


(f)Tampa Westshore’s right, title and interest in and to all intangible
property, permits, licenses, approvals, guarantees and warranties pertaining to
the Real Property (the “Intangibles”);


(g)Tampa Westshore’s right, title and interest in, to and under the reciprocal
easement agreement identified on Schedule 1.1(g) attached hereto (the “REA”);
and


(h)Tampa Westshore’s right, title and interest in, to and under those documents
set forth on Schedule 1.1(h) attached hereto (the “Other Agreements”).


The documents referenced in Sections 1.1(c), 1.1(e), 1.1(g) and 1.1(h) are
collectively referred to in this Agreement as the “Mall Agreements”.
Notwithstanding anything set forth herein to the contrary, the term “Property”
expressly excludes (i) all property owned by tenants or other users or occupants
of the Real Property (including, without limitation, any property manager,
provided that Tampa Westshore shall cause such property manager to keep
available for use at the Property any such property owned by such property
manager and used in connection with the operation of the Property, unless
replaced or no longer needed), (ii) all rights with respect to any refund of
taxes applicable to any period prior to Closing, and (iii) other than with
respect to Tort Claims (as hereinafter defined), all rights to any insurance
proceeds or settlements for events occurring prior to Closing.
1.2Acceptance of Assignment. At the Closing, upon paying the Purchase Price,
Investor shall purchase and accept the Partnership Interest and be admitted as a
limited partner in Tampa Westshore with a 48.9% limited partner interest in
Tampa Westshore, and Woodland shall thereupon be a limited partner in Tampa
Westshore with a 1% limited partner interest, all as provided herein and in the
Tampa Westshore Agreement.


2.
REPRESENTATIONS AND WARRANTIES OF WOODLAND AND INVESTOR, ETC.



2.1Woodland’s Representations. To induce Investor to enter into this Agreement
and to consummate the transactions contemplated hereby, Woodland hereby makes
the following representations and warranties to Investor as of the Effective
Date:


Representations Regarding Woodland:


2.1.1Formation. Woodland is a duly organized and validly existing limited
partnership under the laws of the State of Delaware and is in good standing
under the laws of the State of Delaware.


2.1.2Authority and Status. Woodland has the partnership power, capacity and
authority to own its partnership interest in Tampa Westshore, to transact the
business in which it is engaged and to consummate the transactions contemplated
by this Agreement. This Agreement and all instruments, documents and agreements
to be executed by Woodland in connection herewith are duly authorized, executed
and delivered by Woodland and are valid, binding and enforceable obligations of
Woodland. The execution and delivery of this Agreement and performance of
Woodland’s obligations hereunder do not require any third-party consents,
approvals, authorizations or other actions (except as may be required under the
loan documents governing the first mortgage loan (the “Existing Loan”)
encumbering the Shopping Center (the “Loan




--------------------------------------------------------------------------------




Documents”), which, to the extent required, has been obtained or waived prior to
the Effective Date); nor will they give rise to or invoke any rights of first
refusal or first offer, buy/sell rights, put rights or other similar rights in
favor of any other party.


2.1.3Requisite Action. As of the Effective Date, all requisite partnership
action has been taken by Woodland and all requisite consents have been obtained
in connection with Woodland’s execution, delivery and performance of this
Agreement, the instruments and documents referenced herein, and the consummation
of the transactions contemplated hereby.


2.1.4No Breach or Default. Neither the execution or delivery of this Agreement,
the consummation of the transaction contemplated hereby nor the fulfillment of
the terms hereof shall result in a breach of or constitute a default under
Woodland’s organizational documents or any other agreement, indenture, deed of
trust, mortgage, document, instrument or any other obligation to which Woodland
is a party or to which Woodland may be bound or affected, or under any law,
statute, ordinance, rule, governmental regulation or any writ, injunction, order
or decree of any court or governmental body, applicable to Woodland.


2.1.5Title to Partnership Interest. Woodland holds good title to the Partnership
Interest, free and clear of any and all liens, security interests, claims or
other encumbrances.


2.1.6No Bankruptcy. Woodland is not the subject of any reorganization,
liquidation, dissolution, receivership, or other action or proceeding under the
United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq., or any other
municipal, county, state, or federal statute, code, ordinance, law, rule, or
regulation affecting the rights of debtors and/or creditors generally, whether
voluntary or involuntary, and including, without limitation, any proceeding to
set aside or avoid any transfer of any interest in property or obligations,
whether denominated as a fraudulent conveyance, preferential transfer, or
otherwise, or to recover the value thereof or to charge, encumber, or impose a
lien thereon.


2.1.7Litigation. There are no judgments, orders or decrees of any kind against
Woodland. Woodland has not been served with any litigation which remains
outstanding nor does Woodland have any actual knowledge of any material pending
or threatened action, suit, litigation or other legal or administrative
proceeding against Woodland with respect to the ownership of the Partnership
Interest.


Representations Regarding Tampa Westshore and Certain Representations Regarding
Woodland:
2.1.8Formation. Tampa Westshore is a duly organized and validly existing limited
partnership under the laws of the State of Delaware.


2.1.9Authority. Tampa Westshore has the partnership power and authority to
possesses the material rights, licenses, authorizations and approvals,
governmental or otherwise, necessary to entitle it to own, lease or otherwise
hold its properties and assets, and to carry on its business as currently
conducted.


2.1.10Partnership Interests. Schedule 2.1.10 sets forth all of the issued and
outstanding partnership interests of Tampa Westshore (collectively, the
“Interests”). The Interests are duly authorized, validly issued, fully paid and
non-assessable. Except as may be provided in the Tampa Westshore Agreement,
there are no (a) outstanding partnership or other ownership interests in Tampa
Westshore other than the Interests, (b) securities, options, warrants, calls,
rights, commitments, agreements, arrangements or undertakings of any kind to
which Tampa Westshore, IPHC or Woodland is a party or by which any such entity
is bound, which obligate or could obligate (i) Woodland to transfer any of the
Interests, or (ii) Woodland or Tampa Westshore to issue, deliver or sell
additional partnership interests in Tampa Westshore, or (c) arrangements or




--------------------------------------------------------------------------------




undertakings which obligate or could obligate Woodland or Tampa Westshore to
issue, grant, extend or enter into any such security, option, warrant, call,
right, commitment, agreement, arrangement or undertaking. No person or entity
has any voting or management rights as to Tampa Westshore other than (i)
Woodland and (ii) IPHC. Woodland has not received any notice of any lien or
assignment with respect to the Interests. Woodland is the sole owner of the
Partnership Interest, free and clear of any and all liens, encumbrances, pledges
and other rights of third parties. The Certificate of Limited Partnership of
Tampa Westshore filed with the Office of the Secretary of State of Delaware is
described on Schedule 2.1.10, and the Second Amended and Restated Limited
Partnership Agreement of Tampa Westshore is described on Schedule 2.1.10, all of
which have been delivered to the Investor and have not been modified or amended
except as set forth on Schedule 2.1.10 (the “Organizational Documents”), and
except for said Organizational Documents, there are no other agreements of any
type or kind with respect to voting, control, existence, formation, ownership or
governance of Tampa Westshore or with respect to issuance of additional
partnership interests in Tampa Westshore. Upon Closing, Investor will acquire
good, valid and indefeasible title to the Partnership Interest, free and clear
of any and all liens, encumbrances, security interests and other interests of
third parties, other than any relating to or caused by Investor and subject to
the terms of the Tampa Westshore Agreement.


2.1.11No Breach or Default. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby shall result in a material
breach or default under any agreement, document, instrument or any other
obligation to which Tampa Westshore is a party or by which Tampa Westshore may
be bound, or under any law, statute ordinance, rule, governmental regulation or
any writ, injunction, order or decree of any court or governmental body binding
on Tampa Westshore.


2.1.12Taxes.


(a)Tampa Westshore has qualified for taxation as a partnership for federal,
state and local income Tax (as defined in Section 2.10(a) hereof) purposes at
all times during its existence, and no Tax authority has asserted any position
to the contrary.


(b)Tampa Westshore has delivered or made available to Investor true, complete
and correct copies of any and all Tax Returns filed by, or with respect to,
Tampa Westshore for all tax years since 2008. Tampa Westshore has timely filed,
or will timely file, all Tax returns and reports required to be filed with
respect to Taxes for any Tax period ending on or before the Effective Date and
to Woodland’s Knowledge were true, correct and complete in all material
respects.


(c)Tampa Westshore has paid or caused to be paid and will as of the Effective
Date pay or cause to be paid all Taxes required to be so paid by Tampa Westshore
prior to the Effective Date. Tampa Westshore has withheld and timely paid all
Taxes required to be withheld by it under applicable Tax laws. Tampa Westshore
is not a party to or bound by, nor has it any obligation under, any income Tax
allocation, sharing, indemnity or similar agreement or arrangement.


(d)As of the Effective Date, Tampa Westshore has not received written notice
from the Internal Revenue Service or any other governmental authority asserting
against Tampa Westshore any deficiency, assessment or claim for any material
amount of additional Taxes.


(e)As of the Effective Date, Tampa Westshore has not received written notice of
any federal, state, local or foreign audits or other administrative proceedings
or court proceedings pending or asserted with regard to any Taxes or Tax returns
of Tampa Westshore.






--------------------------------------------------------------------------------




(f)There are no agreements, waivers or arrangements currently in effect that
extend the statutory period of limitations applicable to any claim for, or the
period for the collection or assessment of, Taxes due from Tampa Westshore for
any taxable period that have not been resolved or closed prior to the Effective
Date. No power of attorney on behalf of Tampa Westshore with respect to any Tax
matter is currently in place. Except as set forth on Schedule 2.1.12(f) hereto,
no closing agreement pursuant to Section 7121 of the Code or similar provision
of any state, local or foreign law has been entered into by Tampa Westshore that
is currently in force or effect.


(g)There are no outstanding or pending requests for rulings, determinations,
letters or similar administrative pronouncements issued (or to be issued) by a
governmental authority with respect to Taxes that will be (or if issued would
be) binding upon Tampa Westshore after the Effective Date.


(h)Tampa Westshore has not entered into a reportable transaction as defined in
Treasury Regulations section 1.6011-4(b).


(i)Tampa Westshore shall terminate as of the Effective Date pursuant to Code
Section 708(b)(1)(B) and income, gains, losses, deductions and credits that
relate to periods prior to the Effective Date shall be allocated to Woodland and
IPHC for tax purposes.


2.1.13Litigation. Except for any matters set forth on Schedule 2.1.13 attached
hereto, there is no currently pending (which includes any litigation served upon
Tampa Westshore which is outstanding), nor to Woodland’s Knowledge, any
threatened (in writing) action, suit, litigation or other governmental
proceeding (legal or administrative) against Tampa Westshore or any affiliate of
Tampa Westshore related to the Property that is not covered by insurance
(subject to a deductible or self-insured retention). There are no judgments,
orders or decrees of any kind against Tampa Westshore or any affiliate of Tampa
Westshore related to the Property.
 
2.1.14Other Assets. Tampa Westshore does not own (a) any equity interest in any
corporation, partnership, limited liability company, joint venture, trust or
other legal entity, or (b) any property other than the Property. Tampa Westshore
does not engage (and has not engaged) in any business or activity other than the
development, ownership, management and operation of the Property.


2.1.15Taxable REIT Subsidiary. 


(a)    Tampa Westshore does not hold any direct or indirect ownership or
beneficial interest in any entity that is treated as a taxable REIT subsidiary
within the meaning of Section 856(l) of the Code (each, a “TRS”).
(b)    No affiliate of Woodland (including, without limitation, any entity in
which The Taubman Realty Group Limited Partnership or Taubman Centers, Inc. owns
a direct or indirect beneficial ownership interest) that is treated as a TRS
provides any services at the Property or to Tampa Westshore, except that the
property manager, an affiliate of Woodland, is a limited liability company
(treated as a partnership for federal income tax purposes) in which a TRS owns
an interest, but such TRS does not provide any services at the Property or to
Tampa Westshore.
(c)    The questionnaire entitled “Taubman Centers, Inc., Customary Services
Questionnaire” dated October 24, 2013, relating to the Property and annexed
hereto as Exhibit G was




--------------------------------------------------------------------------------




completed by an employee of the property manager, an affiliate of Woodland, and
such questionnaire is true, correct and complete in all material respects as of
the Effective Date.
2.1.16Prohibited Persons and Transactions. Woodland and Tampa Westshore are in
compliance with all laws, statutes, rules and regulations of any federal, state
or local governmental authority in the United States of America applicable to
such Persons (as hereinafter defined) with respect to the requirements of
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and
other similar requirements contained in the rules and regulations of the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders in respect thereof (the Order and
such other rules, regulations, legislation, or orders are collectively called
the “Orders”). Neither Woodland nor Tampa Westshore (i) has been designated as a
“specifically designated national and blocked person” on the most current list
published by OFAC at its official website (http;//www.treas.gov/ofac/t11sdn.pdf)
or at any replacement website or other replacement official publication of such
list (collectively, the “List”); (ii) has been charged with money laundering or
for predicate crimes to money laundering, convicted or pled nolo contendere to
charges involving money laundering or predicate crimes to money laundering;
(iii) has been determined by competent authority to be subject to the
prohibitions contained in the Orders; (iv) is owned or controlled by, or acts
for or on behalf of, any Person listed on the List or any other Person who has
been determined by competent authority to be subject to the prohibitions
contained in the Orders; and (v) shall assign this Agreement or any interest
herein, if any, to any Person who is listed on the List or who is engaged in
illegal activities. Notwithstanding the foregoing, Woodland makes no
representation regarding owners of publicly traded shares or unit holders in
Woodland’s affiliates. For purposes of this subsection, “Person” shall mean any
corporation, partnership, limited liability company, joint venture, individual,
trust, real estate investment trust, banking association, federal or state
savings and loan institution and any other legal entity, whether or not a party
hereto. If Woodland or Tampa Westshore or any beneficial owner or principal of
Woodland or Tampa Westshore (which, except for entities controlled by Woodland
or Woodland’s affiliates, shall be in the event that Woodland obtains knowledge
thereof) becomes listed on the List or are indicted, arraigned, or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, Woodland shall immediately notify Investor.


2.1.17ERISA. Neither (i) any assets of Woodland or Tampa Westshore, nor (ii) any
funds to be used by Woodland or Tampa Westshore with respect to the transactions
contemplated pursuant to this Agreement, are, or at Closing will be, pursuant to
the Employee Retirement Income Security Act of 1974, as amended (and any
successor statute and any applicable regulations or guidance promulgated
thereunder) (“ERISA”) or the Internal Revenue Code of 1986, as amended, and the
Regulations issued pursuant thereto (collectively, the “Code”), considered for
any purpose of ERISA or Section 4975 of the Code to be assets of a “plan” as
that term is defined in Section 3(3) of ERISA or Section 4975 of the Code
(“Plan”). Woodland is not executing this Agreement on behalf of any Plan.
Woodland will not perform its obligations or exercise its rights or remedies
under this Agreement on behalf of or for the benefit of any Plan. Neither the
execution nor delivery of this Agreement by Woodland, nor the performance by
Woodland of its obligations or the exercise of its rights or remedies under this
Agreement, nor to Woodland’s Knowledge any transaction contemplated under this
Agreement, is or will be a “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.


2.1.18Foreign Person. Neither Woodland nor Tampa Westshore is a “foreign person”
within the meaning of Section 1445(f)(3) of the Code.






--------------------------------------------------------------------------------




Representations Pertaining to the Shopping Center and the Property:
2.1.19Governmental Proceedings or Notices. To Woodland’s Knowledge, Tampa
Westshore has not received any written notice from any governmental authority of
(i) any pending or currently threatened condemnation proceedings affecting the
Shopping Center, the Property, or any portion thereof, (ii) any proposed or
currently threatened proceeding for the rezoning of the Property or any portion
thereof, or (iii) any material violation of any law, ordinance, order,
administrative rule, regulation, permit, court order, requirement, or order of
any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, which has not been corrected.


2.1.20Leases. Schedule 1.1(c) contains a true, correct and complete list of all
Leases, and all tenants and other occupants that are party to a Lease with Tampa
Westshore as of the Effective Date, and there are no occupancy or possession
agreements affecting the Property except for the Leases. True, correct and
complete copies, in all material respects, of all Leases (receipt of which
Investor acknowledges) have been delivered to Investor. The information set
forth on the Rent Roll was prepared for Tampa Westshore by Tampa Westshore’s
third party manager of the Property, and the Rent Roll is the rent roll used by
Tampa Westshore in the ordinary course of business and has not been altered or
modified. The information set forth on the tenant delinquency report attached
hereto as Schedule 2.1.20 (the “Delinquency Report”) is true, complete and
correct in all material respects as of the date shown on said Delinquency
Report. Except as disclosed on Schedule 2.1.20, no tenant has made rent payments
in advance for more than one (1) month. Other than in connection with the
Existing Loan, rent and other sums due or to become due under the Leases are not
as of the Effective Date assigned, encumbered or subject to any liens. To
Woodland’s Knowledge, Tampa Westshore is not in default of any of its
obligations under any of the Leases.


2.1.21Management Agreement, Etc.. To Woodland’s Knowledge, Woodland has
delivered to Investor true and correct copies of all brokerage agreements
affecting the Shopping Center and/or Parcel E which are binding on Tampa
Westshore, if any, and all currently effective amendments, modifications, side
letters and supplements thereto (receipt of which Investor acknowledges). Except
as set forth on Schedule 2.1.21 attached hereto, to Woodland’s Knowledge, there
are no leasing commissions due or owing, or which will or may become due and
owing, by Tampa Westshore in connection with any of the existing Leases in
effect on the Effective Date. Except as expressly set forth in any Tenant Lease,
or as set forth on Schedule 2.1.21 attached hereto, to Woodland’s Knowledge,
there are no leasing commissions due or owing, or which will or may become due
and owing, by Tampa Westshore in connection with any options or renewals or
extensions of any existing Leases.


2.1.22Tax Proceedings. There are no pending tax certiorari proceedings affecting
or with respect to the Property.


2.1.23Bankruptcy. Tampa Westshore is not the subject of, nor has Tampa Westshore
received any notice that it has or will become the subject of, any
reorganization, liquidation, dissolution, receivership or other actions or
proceedings under the United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.,
or any other federal, state or local laws affecting the rights of debtors and/or
creditors generally, whether voluntary or involuntary and including, without
limitation, proceedings to set aside or avoid any transfer of any interest in
property or obligations, whether denominated as a fraudulent conveyance,
preferential transfer or otherwise, or to recover the value thereof or to
charge, encumber or impose a lien thereon.


2.1.24Service Contracts, Etc. To Woodland’s Knowledge, Woodland has caused to be
delivered to Investor true and correct copies of the Service Contracts (receipt
of which Investor acknowledges). The list of Service Contracts attached hereto
as Schedule 1.1(e) is true, correct and complete in all material respects.




--------------------------------------------------------------------------------




Tampa Westshore has not received a written notice of default under any such
service contract and Tampa Westshore has not sent the provider a written notice
of default of an obligation under any Service Contract. Other than the Shopping
Center Lease, the Parcel E. Lease, the Mall Agreements, the Loan Documents and
any agreement set forth as an exception in the title insurance policy issued by
the Title Company obtained by Investor, Tampa Westshore is not a party to any
material agreement which would have a material adverse effect on Tampa Westshore
or the Property.


2.1.25Environmental Matters. Except as may be set forth in the environmental
reports delivered to Investor and identified on Schedule 2.1.25 attached hereto
(receipt of which reports Investor acknowledges), Tampa Westshore has received
no written notice that the Shopping Center is in violation of any federal, state
or local law, ordinance or regulation applicable to the Property and/or the
Shopping Center with respect to hazardous or toxic substances or industrial
hygiene (collectively, “Environmental Laws”), which violation has not been
corrected. To Woodland’s Knowledge, the environmental reports listed on Schedule
2.1.25 are all of the material environmental reports relating to the Property
and/or the Shopping Center which are in the possession or control of Tampa
Westshore or Woodland. Except as may be set forth in such reports, Tampa
Westshore has not received written notice of any violation of any Environmental
Laws with respect to the Property or the Shopping Center which has not been
corrected.


2.1.26Tenant Deposits. Schedule 2.1.26 attached hereto identifies all tenant
deposits held by Tampa Westshore in connection with the Leases.


2.1.27Default Notices; Tenant Defaults. Schedule 2.1.27 attached hereto sets
forth a list of all default notices delivered to tenants of the Shopping Center
under the Leases by Tampa Westshore within the one (1) year period preceding the
Effective Date, except for any defaults which have been cured. Except as set
forth on Schedule 2.1.27 or on the Delinquency Report, no tenant is in monetary
default under its Lease.


2.1.28Employees. Tampa Westshore has no employees and has never had any
employees. To Woodland’s Knowledge, there are no union agreements or collective
bargaining agreements in effect covering any employees engaged in the operation
or maintenance of the Property.


2.1.29Shopping Center Lease; Parcel E Lease. Neither Woodland nor Tampa
Westshore has received any written notice from Ground Lessor that Tampa
Westshore is in default under the Parcel E Lease or the Shopping Center Lease,
and to Woodland’s Knowledge, no other party is in default under the Parcel E
Lease or the Shopping Center Lease.


2.1.30Indebtedness. Except for (a) the Existing Loan and (b) accounts payable in
the ordinary course of Tampa Westshore’s business of owning the Property and
reflected on Schedule 2.1.30, Tampa Westshore does not have any outstanding
indebtedness for money borrowed whether evidenced by a note or otherwise,
including loans or advances by Woodland, IPHC or affiliates of Woodland or IPHC
to Tampa Westshore, and has not given any guaranty, indemnity, comfort letter or
other assurance of payment or security of any nature for, or otherwise agreed to
become directly or contingently liable for, indebtedness for money borrowed. As
of the Effective Date, the outstanding principal balance of the Existing Loan is
$325,000,000.00. Neither Woodland nor Tampa Westshore has received written
notice of any default under the Existing Loan that remains uncured. All of the
Loan Documents are listed on Exhibit D attached hereto, true, correct and
complete copies of which have been delivered to Investor.


2.1.31REA and Other Agreements. The documents identified in the Title
Commitments, together with the REA and the Other Agreements, true, correct and
complete copies (in all material respects) of which have been delivered to
Investor, are all the declarations, cross easement agreements and similar
instruments




--------------------------------------------------------------------------------




which have been entered into by Tampa Westshore with the parties to the REA.
With respect to the REA and the Other Agreements: (i) they have not been amended
except as evidenced by written amendments, copies of which have been delivered
to Investor; (ii) there are no monetary obligations of Tampa Westshore
thereunder except as set forth herein or therein; (iii) neither Woodland nor
Tampa Westshore has given or received any written notices of default of any
monetary or non-monetary obligation thereunder which have not previously been
cured; (iv) Tampa Westshore has paid all amounts due and payable by it as of the
Effective Date pursuant to the Development Order (as defined in the Development
Agreement (as hereinafter defined)) and/or Section 7.05(c) of the Development
Agreement; and (v) to Woodland’s Knowledge, there are no pending claims,
defenses or offsets which have been asserted in writing by any party to the REA
or any Other Agreement against Tampa Westshore or Woodland or, to Woodland’s
Knowledge, any other party.


2.1.32Condemnation. Woodland has not received and does not have any Knowledge of
any written notice of any pending or threatened condemnation or eminent domain
action against the Property or any portion thereof, or any formal notice of
condemnation with respect to the Property or any portion thereof.


2.1.33Title Insurance. The copies of those title policies obtained by Tampa
Westshore with respect to its interest in the Shopping Center and in Parcel E,
including those obtained by Lender in connection with the Existing Loan, each
listed on Schedule 2.1.33, are, to Woodland’s Knowledge, in full force and
effect.


2.2Investor’s Representations. To induce Woodland to enter into this Agreement
and to consummate the transactions contemplated hereby, Investor hereby makes
the following representations and warranties to Woodland as of the Effective
Date:


2.2.1Formation. Investor is a duly organized limited liability company, validly
existing, and in good standing under the laws of the State of Delaware.


2.2.2Authority. Investor has the limited liability company power, capacity and
authority to own the Partnership Interest and to consummate the transactions
contemplated by this Agreement. This Agreement and all instruments, documents,
and agreements to be executed by Investor in connection herewith are duly
authorized, executed and delivered by Investor and are valid, binding and
enforceable obligations of Investor. The execution and delivery of this
Agreement and performance of Investor’s obligations hereunder do not require any
third-party consents, approvals, authorizations or actions (except as may be
required under the Loan Documents).


2.2.3Requisite Action. As of the Effective Date, all requisite limited liability
company action has been taken by Investor, and all requisite consents have been
obtained in connection with Investor’s execution, delivery, and performance of
this Agreement, the instruments and documents referenced herein, and the
consummation of the transactions contemplated hereby.


2.2.4No Breach or Default. Neither the execution of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the fulfillment of the
terms hereof shall result in a breach of or constitute a default under
Investor’s organizational documents or any other agreement, document, instrument
or any other obligation to which Investor is a party or to which Investor may be
bound or affected, or under any law, statute, ordinance, rule or governmental
regulation or any writ, injunction, order or decree of any court or governmental
body, applicable to Investor.


2.2.5Compliance. Investor is not: (a) acting, directly or indirectly, for or on
behalf of any person, group, entity, or nation named by any executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support




--------------------------------------------------------------------------------




Terrorism) or the United States Treasury Department as a terrorist, “Specially
Designated National and Blocked Person,” or other banned or blocked person,
group, entity, or nation pursuant to any law, ordinance, rule, or regulation
that is enforced or administered by the Office of Foreign Assets Control; and
(b) engaging in the transaction contemplated by this Agreement or instigating or
facilitating this transaction, directly or indirectly, for or on behalf of
itself or any such person, group, entity or nation.


2.2.6No Bankruptcy. Investor is not the subject of any reorganization,
liquidation, dissolution, receivership, or other action or proceeding under the
United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq., or any other
municipal, county, state, or federal statute, code, ordinance, law, rule, or
regulation affecting the rights of debtors and/or creditors generally, whether
voluntary or involuntary, and including, without limitation, any proceeding to
set aside or avoid any transfer of any interest in property or obligations,
whether denominated as a fraudulent conveyance, preferential transfer, or
otherwise, or to recover the value thereof or to charge, encumber or impose a
lien thereon.


2.3Understanding of Woodland. Woodland understands the meaning and legal
consequences of its agreements, representations, and warranties contained in
this Agreement. Subject to Sections 2.5, 2.8 and 2.9, Woodland agrees to
indemnify, defend and hold harmless Investor from and against any and all claims
due to or arising out of a breach of any of the agreements, representations, or
warranties of Woodland contained in this Agreement.


2.4Understanding of Investor. Investor understands the meaning and legal
consequences of its agreements, representations, and warranties contained in
this Agreement. Subject to Sections 2.6, 2.8 and 2.9, Investor agrees to
indemnify, defend and hold harmless Woodland from and against any and all claims
due to or arising out of a breach of any of the agreements, representations, or
warranties of Investor contained herein.


2.5Knowledge Regarding Woodland’s Representations and Warranties. To the extent
Investor has actual knowledge prior to Closing that any representation or
warranty made by Woodland hereunder is untrue or inaccurate in any material
respect, then Woodland shall not be deemed to have breached such representation
or warranty, Investor shall be deemed to have waived any cause of action or
claim for damages against Woodland arising out of such material untruth or
inaccuracy, and such representation or warranty shall be deemed modified to
reflect Investor’s actual knowledge.


2.6Knowledge Regarding Investor’s Representations and Warranties. To the extent
Woodland has actual knowledge prior to Closing that any representation or
warranty made by Investor hereunder is untrue or inaccurate in any material
respect, then Investor shall not be deemed to have breached such representation
or warranty, Woodland shall be deemed to have waived any cause of action or
claim for damages against Investor arising out of such material untruth or
inaccuracy, and such representation or warranty shall be deemed modified to
reflect Woodland’s knowledge or deemed knowledge, as the case may be.


2.7AS IS/WHERE IS. Except as set forth in this Agreement or in any documents
executed by Woodland in connection with Closing, there are no representations or
warranties of any kind whatsoever, express or implied, made by Woodland or its
agents, representatives, affiliates, or employees in connection with this
Agreement, Investor’s investment in Tampa Westshore, the physical condition of
the Property and the Shopping Center, the profitability of Tampa Westshore or
the Shopping Center, whether Tampa Westshore and the Shopping Center or the
Property complies with applicable laws, or as to any other fact or matter
whatsoever, whether pertaining to Woodland, the Property, the Shopping Center or
otherwise. Except as set forth in this Agreement or in any documents executed by
Woodland or Tampa Westshore in connection with




--------------------------------------------------------------------------------




Closing, Investor is not relying on any statement or representation of, or on
any information or document supplied by Woodland or its agents, representatives,
principals or employees, and Investor, in entering into this Agreement and in
completing its investment in Tampa Westshore, is relying entirely on its own
review and investigation of the Property, the Shopping Center and Tampa
Westshore. Except for the representations and warranties of Woodland set forth
in this Agreement or in any documents executed by Woodland in connection with
Closing, Investor hereby acknowledges and agrees that Investor is investing in
Tampa Westshore and thereby accepting the Partnership Interest in its present
“AS-IS/WHERE-IS” condition with all defects. Except for the representations and
warranties of Woodland set forth in this Agreement or in any documents executed
by Woodland in connection with Closing, Investor and anyone claiming by,
through, or under Investor hereby fully and irrevocably release Woodland, their
respective affiliates, and their respective agents, representatives, principals
and employees from any and all claims that such parties may now have or
hereafter acquire against such Person for any claims arising from or relating to
any condition of the Property or the Shopping Center as of the Effective Date,
including, without limitation, any construction defects, errors or omissions,
compliance with laws, environmental matters, or any other condition or
circumstance affecting all or any portion of the Property, the Shopping Center,
or their use or operation. This release includes claims of which Investor is
currently unaware or which Investor does not currently suspect to exist in its
favor which, if known by Investor, would materially affect the foregoing release
by Investor.


2.8Limitation on Liability. Notwithstanding anything contained herein or in any
closing document to the contrary: except for the indemnities contained in
Sections 6.1(a), (b) and (c) and Section 7.11, the obligations under Article 4,
and the obligations, agreements, representations and warranties contained in
Sections 2.1.1 - 2.1.6, 2.1.8 - 2.1.11, and 2.1.17, for which liability shall
not be limited in any manner, (a) Woodland shall not have any liability to
Investor for any breach by Woodland of any of its agreements, promises,
covenants, indemnities, representations, or warranties hereunder unless, until,
and only to the extent that Investor’s damages and claims resulting therefrom
exceed the total sum of One Hundred Thousand and 00/100 Dollars ($100,000.00)
(the “Minimum Claim Amount”); and (b) Woodland’s total liability to Investor for
any breach by Woodland of any of Woodland’s agreements, promises, covenants,
indemnities, representations, or warranties hereunder (other than those for
which there is, as herein provided, no limit) shall be limited to the aggregate
sum of Nineteen Million Five Hundred Ninety-Nine Thousand One Hundred
Ninety-Eight and 40/100 Dollars ($19,599,198.40) (the “Liability Limitation”).
Notwithstanding the foregoing, the foregoing Limitation Liability and Minimum
Claim Amount shall not apply to any fraud on the part of Woodland. The
provisions of this Section 2.8 shall survive the Closing.
 
2.9Survival of Obligations. The representations and warranties of Woodland set
forth in Sections 2.1.1 - 2.1.6, 2.1.8 - 2.1.11, and 2.1.14 - 2.1.18 shall
survive the Closing indefinitely (the “Indefinite Surviving Representations”).
The representations and warranties of Woodland set forth in Section 2.1.12 (the
“Tax Representations”) shall survive the Closing until ninety (90) days after
the expiration of the relevant statute of limitations (the “Tax Representation
Survival Period”). Notwithstanding any provision of this Agreement to the
contrary, the representations and warranties of Woodland other than the
Indefinite Surviving Representations and the Tax Representations (the “Project
Representations”; the Tax Representations and the Project Representations,
collectively, the “Limited Surviving Representations”) shall survive until the
first (1st) anniversary of the date of the Effective Date (the “Project
Representation Survival Period”; the Project Representation Survival Period and
the Tax Representation Survival Period, the “Survival Periods”, and each a
“Survival Period”). No claim by Investor following Closing for a breach of any
Limited Surviving Representation shall be actionable or payable unless written
notice containing a description of the specific nature of such breach or claim
shall have been given to Woodland prior to the expiration of the applicable
Survival Period and an action shall have been commenced in a court having
jurisdiction within ninety (90) days after the expiration of the applicable
Survival Period, in which case such action shall survive until fully




--------------------------------------------------------------------------------




and finally resolved. Woodland’s right to enforce the representations and
warranties set forth in Section 2.2 shall survive the Closing indefinitely.


2.10Certain Definitions. For purposes of Section 2, the following terms shall
have the following meanings:


(a)“Tax” or “Taxes” means any and all taxes, charges, fees, levies or other
assessments, including, without limitation, income, gross receipts, excise, real
or personal property, sales, withholding, social security, retirement,
employment, unemployment, occupation, disability, service, use, license, net
worth, payroll, franchise, transfer, employee, gift, recapture, estimated,
alternative minimum, add-on minimum, value-added, severance, premium, profit,
windfall profit, customs, duties, capital stock, stamp, registration and
recording taxes, fees, charges, levies or assessments imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including,
without limitation, any state, county, local or foreign government or any
subdivision or taxing agency thereof (including a United States possession),
whether computed on a separate, consolidated, unitary, combined or other basis;
and such term shall include any interest whether paid or received, fines,
penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments.


(b)“Knowledge” means with respect to Woodland, the actual knowledge of Simon
Leopold, Hans Schaefer and Ben Meeker without constructive or imputed knowledge
and without inquiry by such individuals other than the property manager of the
Property, Gary Malfroid, it being understood that the foregoing individuals
shall not be personally liable for any inaccurate or incomplete statement or
information or any other matter.


3.
CLOSING DELIVERIES.



3.1Woodland’s Deliveries. Woodland shall deliver or cause to be delivered at the
Closing the following instruments and documents:


3.1.1Assignment. Woodland shall deliver to Investor three (3) counterparts of an
assignment of the Partnership Interest (the “Assignment”) duly executed on
behalf of Woodland transferring to Investor the Partnership Interest. The
Assignment shall be in the form of Exhibit E attached hereto.


3.1.2Lender’s Consent. Woodland shall deliver to Investor the consent of the
lender, Metropolitan Life Insurance Company, a New York corporation (the
“Lender”), under Tampa Westshore’s current first mortgage loan (i.e., the
Existing Loan) to (i) the transfer by Woodland of the Partnership Interest to
Investor, (ii) the admission of Investor as a substitute partner in Tampa
Westshore and (iii) the Tampa Westshore Agreement.


3.1.3Proof of Authority. Evidence of the authority and authorization of Woodland
to enter into this Agreement and consummate the transactions contemplated hereby
as reasonably approved by Investor, and evidence of the power and authority of
the individuals executing and/or delivering this Agreement and any instruments,
documents, assignments or certificates executed and delivered pursuant to this
Agreement on behalf of Woodland as reasonably approved by Investor.


3.1.4Non-Foreign Certification. Woodland shall execute and deliver to Investor a
certification in a form reasonably acceptable to Investor (the “Non-Foreign
Certification”) setting forth its address and federal




--------------------------------------------------------------------------------




tax identification number and certifying that it is not a “foreign person” in
accordance with and/or for the purposes of the provisions of Section 1445 of the
Code and any regulations promulgated thereunder.


3.1.5[Intentionally omitted]


3.1.6Closing Statement. A counterpart copy of a closing statement (the “Closing
Statement”), dated as of the date of Closing, duly executed on behalf of
Woodland.


3.1.7The Tampa Westshore Agreement. Three (3) duly executed counterparts, on
behalf of Woodland, of the Tampa Westshore Agreement.


3.1.8Indemnification and Contribution Agreement. A duly executed counterpart, on
behalf of TRG, of an Indemnification and Contribution Agreement by and between
The Taubman Realty Group Limited Partnership (“TRG”) and T-C Super Regional Mall
Venture LLC as required pursuant to Section 3.8 of the Tampa Westshore Agreement
in the form of Exhibit F hereto.


3.1.9Rent Roll. A copy of the existing Rent Roll as prepared by the property
manager (without representations or recourse).


3.1.10Transfer Documents.    Such transfer tax forms as are required by law,
rule or regulation, if any (the “Transfer Documents”).


3.1.11Tampa Westshore and Woodland Organizational Documents. A certified copy of
the limited partnership agreements and certificates of limited partnership of
Tampa Westshore and good standing certificates from the State of Delaware for
Tampa Westshore and Woodland, dated not more than thirty (30) days prior to the
Effective Date evidencing that each of Tampa Westshore and Woodland is in good
standing in such state, and a certificate of good standing for Tampa Westshore
from the State of Florida, dated not more than thirty (30) days prior to the
Effective Date evidencing that Tampa Westshore is in good standing in such
state.


3.1.12REA Estoppel. An estoppel certificate, dated no more than thirty (30) days
prior to the Effective Date, from each party to the REA other than Tampa
Westshore, reasonably acceptable to Investor.


3.1.13Parcel E Lease and Shopping Center Lease Estoppels. An estoppel
certificate, dated no more than thirty (30) days prior to the Effective Date,
from Ground Lessor with respect to each of the Parcel E Lease and the Shopping
Center Lease, reasonably acceptable to Investor.


3.1.14Lease Estoppels. An estoppel certificate, acceptable to Investor and dated
no more than thirty (30) days prior to the originally scheduled Effective Date,
from such tenants required by Investor, reasonably acceptable to Investor.


3.1.15Woodland Affidavit. An owner’s affidavit in the form required by Chicago
Title Insurance Company and Commonwealth Land Title Insurance Company
(collectively, the “Title Company”) and reasonably acceptable to Woodland.


3.2    Investor’s Deliveries. Investor shall deliver or cause to be delivered at
the Closing the following instruments and documents:






--------------------------------------------------------------------------------




3.2.1Purchase Price. Investor shall deliver to Woodland the Purchase Price by a
federal wire transfer of immediately available funds to an account designated by
Woodland.


3.2.2Proof of Authority. Evidence of the authority and authorization of Investor
to enter into this Agreement and consummate the transactions contemplated
hereby, and evidence of the power and authority of the individuals executing
and/or delivering this Agreement and any instruments, documents, assignments or
certificates executed and delivered pursuant to this Agreement on behalf of
Investor.


3.2.3[Intentionally omitted]


3.2.4Closing Statement. A counterpart copy of the Closing Statement, dated as of
the date of Closing, duly executed on behalf of Investor.


3.2.5The Tampa Westshore Agreement. Three (3) duly executed counterparts, on
behalf of Investor, of the Tampa Westshore Agreement.


3.2.6Indemnification and Contribution Agreement. A duly executed counterpart, on
behalf of T-C Super Regional Mall Venture LLC, of the Indemnification and
Contribution Agreement by and between TRG and T-C Super Regional Mall Venture
LLC.


3.3    Miscellaneous Closing Matters. Each party shall execute and deliver such
other documents that are reasonably required by the other party to evidence the
closing and effectuate the intention of the parties to this Agreement; provided,
however, that no such document shall impose any material cost or expense or
other material obligation on a party that is not provided for in this Agreement.


4.
PRORATIONS.



4.1    Proration of Distributions. Beginning January 1, 2014, distributions of
available cash by Tampa Westshore under Tampa Westshore’s Second Amended and
Restated Agreement of Limited Partnership, dated July 10, 2013 (each, a “Monthly
Distribution”) are being calculated on a calendar month basis, and such
distributions are being paid on the fifteenth (15th) day of each month, taking
into account actual and anticipated revenue and expense for such calendar month.
The parties hereto agree that the Monthly Distribution for January 2014, with
respect to the Partnership Interest, which will be made on January 15, 2014,
will be prorated on a per diem basis, based on the actual number of days in the
month, with Woodland being entitled to one hundred percent (100%) of such per
diem amount for the number of days in January prior to the Closing Date, and
Investor and Woodland prorating the balance thereof with Investor being entitled
to receive an amount equal to the product of such balance multiplied by a
fraction, the numerator of which is 48.9 and the denominator of which is 49.9.
Such proration of the Monthly Distribution with respect to the Partnership
Interest shall be made on the Closing Date. The provisions of this Section 4.1
shall survive the Closing.
4.2    Working Capital Adjustment.
4.2.1    Definitions. As used herein, the following terms shall have the
following meanings:
(a)“Balance Sheet” means the balance sheet for Tampa Westshore as of December
31, 2013, which is attached hereto as Schedule 4.2.1(a).






--------------------------------------------------------------------------------




(b)“Working Capital” means the “Working Capital Surplus” as set forth on the
Balance Sheet.


4.2.2    Working Capital Adjustment. The Working Capital shall be prorated in
the manner set forth herein, based on the Balance Sheet. Since Working Capital
is a positive number, Investor shall pay to Woodland at Closing an amount equal
to forty-eight and ninety-hundredths percent (48.9%) of the Working Capital.
4.2.3    Reconciliation; “True Up.” On or before May 31, 2014, the parties shall
reconcile and “true-up” the amount calculated and paid pursuant to this Section
4.2. Tampa Westshore anticipates receiving an independent audit of Tampa
Westhshore’s 2013 financial statements (the “2013 Audit”) by March 31, 2014. On
or before April 30, 2014, Woodland shall notify Investor (the “True-Up Notice”)
whether the 2013 Audit details any matters that require an adjustment to the
Balance Sheet, and, if the 2013 Audit does detail an adjustment, whether such
adjustment would result in a change to the amount of Working Capital as
originally calculated pursuant to this Section 4.2. If the 2013 Audit does not
detail any matter e that requires an adjustment to the Balance Sheet, then the
amount originally calculated and paid pursuant to this Section 4.2 shall be
deemed final. If the 2013 Audit details a matter that would result in a change
to the Balance Sheet and the amount of Working Capital as originally calculated
pursuant to this Section 4.2, then the True-Up Notice shall further include a
calculation of either (y) the amount due from Woodland to Investor, or (z) the
amount due from Investor to Woodland, and the party from whom payment is due
shall make such payment on or before May 31, 2014.


4.2.4    Proration of Leasing Commissions. The parties hereto agree that the
leasing commissions set forth on Schedule 2.1.21 hereto shall be prorated on the
Closing Date on the basis of forty-eight and nine-tenths percent (48.9%) to
Investor and one percent (1%) to Woodland, and Woodland shall pay to Investor at
Closing an amount equal to forty-eight and nine-tenths percent (48.9%) of the
leasing commissions set forth on Schedule 2.1.22 hereto.


4.2.5    Survival. This Section 4.2 shall survive the Closing for nine (9)
months.


5.
CONDITIONS PRECEDENT.



5.1Title. The Title Company issues to Investor at Closing Title Insurance
Policies pursuant to Chicago Title Insurance Company title commitment number
4614174 and Commonwealth Land Title Insurance Company title commitment number
4614798 (collectively, the “Title Commitment”). Further, as of the Effective
Date, the Real Property shall be free and clear of any loans or other monetary
liens other than those, if any, reflected in the Title Commitment, any mortgage,
assignment of leases and rents and/or deed of trust associated with the Existing
Loan, and tenant related liens in the ordinary course of business.


6.
INDEMNIFICATION.



6.1Indemnification by Woodland. Woodland shall, on, from and after the Closing:
(i) indemnify, defend and hold harmless Tampa Westshore from and against an
amount equal to 48.9% of the dollar amount of any and all claims, actions,
suits, demands, losses, damages, liabilities, obligations, judgments,
settlements, awards, penalties, costs or expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Losses”) imposed upon or incurred
by, or due by, Tampa Westshore, and (ii) indemnify, defend and hold harmless
Investor, and its members, managers, partners, shareholders, directors and
officers (collectively, the “Investor Parties”), from and against the full
dollar amount of all Losses imposed upon or incurred by, or due by, the Investor
Parties; but without duplication of Losses payable under (i) or (ii) above; with
respect to the following: (a) tax liabilities of Tampa Westshore for all periods
prior to the Effective Date (such period,




--------------------------------------------------------------------------------




“Woodland’s Ownership Period”), except to the extent Investor receives a credit
at Closing with respect thereto, (b) any “Tort Claims” (as hereinafter defined)
with respect to Tampa Westshore accruing during Woodland’s Ownership Period
(except to the extent (i) the cost thereof is charged to and collected from
tenants of the Property and (ii) of the insurance proceeds received by Tampa
Westshore or Investor in connection therewith following Closing), (c) ownership
by Tampa Westshore of any property other than the Property during Woodland’s
Ownership Period, and (d) any “Stray Liabilities” (as hereafter defined), except
to the extent Investor receives a credit at Closing with respect thereto.
Notwithstanding the foregoing or anything set forth in this Agreement to the
contrary, Woodland shall not indemnify any Tampa Westshore or Investor Parties
with respect to any Excluded Liability (as hereinafter defined). The indemnity
obligations of Woodland under this Section 6.1 shall survive the Closing as
hereinafter set forth in Section 6.3, and the indemnity obligations of Woodland
under subsections (a), (b) and (c) of this Section 6.1 shall not be subject to
the limitations on liability set forth in Section 2.8.


As used in this Agreement:
“Tort Claims” means all claims and causes of actions seeking damages on account
of injury to persons or damage to property occurring at, or in connection with
the operation of, the Property.
“Stray Liabilities” means all obligations and liabilities of Tampa Westshore
accruing during Woodland’s Ownership Period, contingent or otherwise, and all
claims made at any time (whether before or after the Effective Date) asserting
an obligation or liability of Tampa Westshore accruing during Woodland’s
Ownership Period; provided, however, that notwithstanding the foregoing, Stray
Liabilities do not include (A) Excluded Liabilities, (B) liabilities relating to
a breach of a representation or warranty of Woodland, or (C) the liabilities and
obligations recited in Sections 6.1(a), (b) and (c) above.
“Excluded Liabilities” means (A) all liabilities and obligations arising under
the Parcel E Lease, Shopping Center Lease, Mall Agreements, Service Contracts,
and any other contract relating to the Property and that first accrued on or
after the Effective Date, (B) any matters or liabilities for which Investor is
expressly responsible under any other section of this Agreement, (C) any
liability or obligation with respect to which Woodland has been expressly
released by Investor or which has been disclaimed by Investor, (D) the cost of
repair, remediation or correction of any aspect of the Property or its systems
or any environmental matter affecting the Property (including without limitation
any Hazardous Substances located at, on, under, in or adjacent to the Property
or migrating from the Property), and (E) any liability or obligation relating to
or arising out of the condition of the Property.
6.2Survival. The indemnities contained in this Section 6 shall survive the
Closing and the delivery of any conveyance documentation, but only as to claims
of which the indemnified party notifies the indemnifying party in writing prior
to the expiration of the statute of limitations for the particular claim, and
not otherwise. No claim by an indemnified party following Closing under this
Section 6 shall be actionable or payable unless written notice of such claim
shall have been given to the indemnifying party prior to the expiration of the
statute of limitations for the particular claim and an action shall have been
commenced in a court having jurisdiction prior to the expiration of the statute
of limitations for such claim, in which case such action shall survive until
fully and finally resolved.


7.
GENERAL MISCELLANEOUS PROVISIONS.



7.1Counterparts; Facsimile Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one (1) and the same




--------------------------------------------------------------------------------




instrument. For purposes of this Agreement, the delivery of a signature hereto
by facsimile, PDF or other electronic format shall be deemed the same as the
delivery of an original signature.


7.2Entire Agreement. This Agreement contains the entire integrated agreement of
the parties with regard to its subject matter and supersedes all prior and
contemporaneous understandings and agreements, whether oral or in writing, among
the parties respecting the subject matter hereof. There are no representations,
agreements, arrangements, or understandings, oral or in writing, between the
parties with regard to the subject matter of this Agreement which are not fully
expressed in this Agreement. The terms of this Agreement are intended by the
parties as a final expression of their agreement with respect to those terms,
and they may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement constitute the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial proceeding involving this
Agreement.


7.3Legal Advice; Neutral Interpretation; Headings. Each party has received
independent legal advice from its attorneys with respect to the advisability of
executing this Agreement and the meaning of the provisions hereof. The
provisions of this Agreement shall be construed as to their fair meaning and not
for or against any party based upon any attribution to such party as the source
of the language in question. Headings used in this Agreement are for convenience
of reference only and shall not be used in construing this Agreement.


7.4[Intentionally Omitted]


7.5Severability. If any term, covenant, condition, or provision of this
Agreement, or the application thereof to any person or circumstance, to any
extent shall be held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms, covenants, conditions, or
provisions of this Agreement, or the application thereof to any person or
circumstance, shall remain in full force and effect and in no way shall be
affected, impaired, or invalidated thereby.


7.6Waiver of Covenants, Conditions or Remedies. The waiver by one (1) party of
the performance of any covenant, condition, or promise under this Agreement
shall not invalidate this Agreement nor shall such waiver be considered a waiver
by it of any other covenant, condition, or promise under this Agreement. The
waiver by any or all of the parties of the time for performing any act under
this Agreement shall not constitute a waiver of the time for performing any
other act or an identical act required to be performed at a later time. No
waiver shall be effective unless such waiver is in writing and signed by the
party against whom enforcement of such waiver is sought.


7.7Exhibits and Schedules. All exhibits and schedules to which reference is made
in this Agreement are deemed incorporated in this Agreement, whether or not
actually attached.


7.8Amendment. This Agreement may be amended only by the written agreement of all
the parties hereto. All amendments, changes, revisions, and discharges of this
Agreement, in whole or in part, and from time to time, shall be binding upon the
parties hereto despite any lack of legal consideration; provided, that the same
shall be in writing and executed by all the parties hereto.


7.9No Third-Party Benefit. This Agreement is intended to benefit only the
parties hereto, and no other person or entity has or shall acquire any rights
hereunder.


7.10Intentionally Deleted.






--------------------------------------------------------------------------------




7.11Brokers. Neither Woodland nor Investor have engaged any broker with respect
to the transaction set forth in this Agreement other than Eastdil Secured,
L.L.C. (the “Broker”), which has been engaged by Woodland. Woodland shall be
responsible for all fees due Broker in connection with this Agreement. Woodland
agrees to indemnify and hold harmless Investor against any claims incurred by
reason of any brokerage fee, commission, or finder’s fee which is payable or
alleged to be payable to Broker because of any agreement, act, omission, or
statement of Woodland or its affiliates related to the Property and/or this
Agreement or the transactions contemplated hereby. Woodland and Investor each
agree to indemnify and hold harmless the other against any claims incurred by
reason of any brokerage fee, commission, or finder’s fee which is payable or
alleged to be payable to any broker or finder because of any agreement, act,
omission, or statement of the indemnifying party related to the Property and/or
this Agreement or the transactions contemplated hereby. The provisions of this
Section 7.11 shall not be limited in any way by any terms of this Agreement and
shall survive the Closing or any earlier termination of this Agreement.


7.12Manner of Giving Notice. All notices, demands, elections, or other
communications (collectively, “Notices”), that Woodland or Investor is required
or desires to give to the other, shall be given in writing and sent by personal
delivery, overnight courier service, email transmission or certified mail,
return receipt requested. Notices shall be deemed to be given for all purposes:
(a) when presented personally; (b) one (1) business day after delivery to a
nationally recognized, overnight courier service for delivery on the next
business day; (c) upon the date of receipt or refusal to accept as indicated on
the return receipt after mailing by certified mail, return receipt requested;
and (d) upon confirmation of receipt when transmitted via email (only if
followed by nationally recognized overnight courier service for delivery on the
next business day); provided, however, that in the cases of (b) and (c), the
addresses are correct and the cost of the courier service or postage, as
applicable, has been paid. The addresses shall be as set forth below; provided,
that if any party gives notice of a change of name or address, Notices to that
party shall thereafter be given as requested in that notice.


To Woodland:
Woodland Shopping Center Limited Partnership
c/o The Taubman Company LLC
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304-2324
Attn: Simon Leopold
E-mail: SLeopold@taubman.com
With a copy to:
The Taubman Company LLC
200 East Long Lake Road, Suite 300
Bloomfield Hills, Michigan 48304-2324
Attn: General Counsel
Email: CHeaphy@taubman.com




--------------------------------------------------------------------------------




If to Investor, to:
T-C International Plaza Investor LP LLC
c/o Teachers Insurance and Annuity Association of America
8500 Andrew Carnegie Blvd.
Charlotte, NC 28262
Attn: William Harrison
Email: wharrison@tiaa-cref.org
With a copy to:
Teachers Insurance and Annuity Association of America
4675 MacArthur Court, Suite 1100
Newport Beach, CA 92660
Attn: Gabriel Steffens, Esq.
Email: gsteffens@tiaa-cref.org
and:
Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY 10018
Attention: Lester M. Bliwise, Esq.
Email: lbliwise@seyfarth.com
Attn: Eric L. Sidman
Email: esidman@seyfarth.com
7.13Mutual Waivers of Jury Trial and Certain Damages. Woodland and Investor each
hereby expressly, irrevocably, fully, and forever release, waive, and relinquish
any and all right to trial by jury and all right to receive punitive, exemplary,
special and consequential damages from the other (or any past, present, or
future partner, board member, trustee, director, officer, employee, agent,
representative, or advisor of the other) in any claim, demand, action, suit,
proceeding, or cause of action in which Woodland and Investor are parties, which
in any way (directly or indirectly) arises out of, results from, or relates to
any of the following, in each case whether now existing or hereafter arising and
whether based on contract or tort or any other legal basis: this Agreement; any
past, present, or future act, omission, conduct, or activity with respect to
this Agreement; any transaction, event, or occurrence contemplated by this
Agreement; the performance of any obligation or the exercise of any right under
this Agreement; or the enforcement of this Agreement.


7.14Survival. No terms of this Agreement shall survive Closing except for those
which by their terms expressly survive.


7.15No Presumption Against Draftsman. Woodland and Investor acknowledge that
each party and its counsel have participated in the negotiation and preparation
of this Agreement. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.


7.16Costs of Transactions. The cost of the transactions contemplated herein
shall be allocated among the parties as follows: (i) each of Woodland and
Investor shall pay its own legal, accounting and other professionals’ fees and
expenses and any transfer expenses not provided herein to be paid by a specified




--------------------------------------------------------------------------------




party; (ii) Investor shall pay premiums for any title insurance it elects to
purchase and any fees for any searches it may obtain; (iii) Woodland shall pay
any and all amounts due Broker and any transfer taxes incurred in connection
with the transactions contemplated herein; and (iv) Woodland and Investor shall
pay equal amounts of the actual costs incurred in obtaining the required Lender
approval under the Loan Documents.


7.17Press Releases. The parties hereto shall not issue any press releases with
respect to the transactions contemplated hereby or consummated in accordance
with the terms hereof except as required by law, regulation, New York Stock
Exchange requirement or upon the mutual agreement of the parties as to the form
and content of such press release (with consent may be withheld in either
party’s sole discretion).


7.18Post-Closing Remedies. After Closing, Woodland and Investor shall, subject
to the terms and conditions of this Agreement including the limitations in
Section 7.13, have such rights and remedies as are available at law or in
equity.


7.19Choice of Law. This Agreement shall be governed by the laws of the State of
New York.


[Signatures to follow on next page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first-above written.
                        
WOODLAND SHOPPING CENTER LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
 
By:
Woodland GP, Inc., a Delaware corporation, its sole general partner
 
 
 
 
By:
/s/ Chris Heaphy
 
 
 
 
Its:
Authorized Signatory
 
 
 

[Additional signature to follow on next page]




--------------------------------------------------------------------------------




                            
T-C INTERNATIONAL PLAZA INVESTOR LP LLC, a Delaware limited liability company
 
 
 
 
 
By:
T-C International Plaza REIT LLC, a Delaware limited liability company, its sole
member
 
 
 
 
 
By:
T-C Super Regional Mall Venture LLC, a Delaware limited liability company, its
sole member
 
 
 
 
 
 
By:
TIAA Super Regional Mall Member Sub LLC, a Delaware limited liability company,
its Designated Member
 
 
 
 
 
 
 
 
By:
/s/ William C. Harrison
 
 
 
Name:
William C. Harrison
 
 
 
Title:
Assistant Sec.
 
 
 
 
 















--------------------------------------------------------------------------------






SCHEDULES
Schedule 1.1(c)    Rent Roll
Schedule 1.1(c-1)    Schedule of Leases
Schedule 1.1(e)    Service Contracts
Schedule 1.1(g)    REAs
Schedule 1.1(h)    Other Agreements
Schedule 2.1.10    Partnership Interests and Organizational Documents
Schedule 2.1.12(f)    Closing Agreement Regarding Florida Sales Tax
Schedule 2.1.13    Litigation
Schedule 2.1.20    Delinquency Report
Schedule 2.1.21    Leasing Commissions
Schedule 2.1.25    Environmental Reports
Schedule 2.1.26    Tenant Deposits
Schedule 2.1.27    Tenant Default Notices
Schedule 2.1.30    Accounts Payable
Schedule 2.1.33    Existing Title Policies
Schedule 4.2.1(a)    Pro-forma Calculations




--------------------------------------------------------------------------------




EXHIBITS
Exhibit A    Shopping Center Land
Exhibit B    Parcel E Land
Exhibit C    Intentionally Omitted
Exhibit D    Loan Documents
Exhibit E    Assignment
Exhibit F    Indemnification and Contribution Agreement
Exhibit G    Taubman Centers, Inc., Customary Services Questionnaire








    




